Citation Nr: 9911897	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-11 334 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

4.  Entitlement to an increased evaluation for traumatic 
arthritis status post shell fragment wound of the right 
elbow, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1939 
to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and February 1997 rating 
determinations of the Houston Department of Veterans Affairs 
(VA) Regional Office (RO).  

During the course of this appeal, the veteran perfected the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In a May 1998 rating determination, 
service connection was granted for PTSD.  This decision 
constitutes a full grant of the benefits sought, and this 
issue is no longer before the Board.  Grantham v. Brown, 114 
F.3d 1156 (Fed Cir. 1997).


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's current bilateral hearing loss and service.

2.  There is no competent evidence of current tinnitus.

3.  The RO, in a June 1987 rating determination, denied 
service connection for a back injury.  The veteran was 
notified of this decision in July 1987 and did not appeal.  
Thus, the decision became final.

4.  Additional evidence submitted with regard to the 
appellant's claim of entitlement to service connection for a 
low back disorder is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  There is no competent evidence of a current low back 
disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107.

3.  Evidence received since the RO denied service connection 
for a low back disorder in June 1987 is new and material; and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156(a) (1998).

4.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107.

REASONS AND BASES FOR FINDINGS AND CONCLUSION


General Provisions

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  


Bilateral Hearing Loss and Tinnitus

Service connection for sensorineural hearing loss, may be 
granted if manifested to a compensable degree within one year 
of separation from service, under the presumption referable 
to organic diseases of the nervous system.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which provides that hearing loss will be considered 
to be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

A review of the record demonstrates that there were no 
complaints or findings of bilateral hearing loss or tinnitus 
inservice.  At the time of his July 1946 service separation 
examination, the veteran was noted to have 15/15 hearing on 
both spoken and whispered voice testing, bilaterally. 

In a July 1996 statement in support of claim, the veteran 
requested service connection for hearing loss and tinnitus of 
the right ear as a result of shell burst fired from heavy 
artillery.  

At the time of a September 1996 VA examination, the veteran 
reported that he suffered hearing loss as the result of 
experiencing heavy artillery fire.  

In a December 1996 statement in support of claim, the veteran 
asserted that the shrapnel wounds he received to the upper 
torso of his body in July 1944 and the loud artillery shells 
should be considered to be the primary factors causing his 
gradual hearing loss in both ears.  In his March 1997 notice 
of disagreement, the veteran again expressed his belief that 
his hearing loss came from the artillery shell which caused 
the shrapnel wound to his elbow.  He indicated that the 
tremendous explosion caused an immediate deafness in his 
right ear.  

In May 1997, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported that he had been a construction worker and a 
carpenter.  He indicated that while in France during World 
War II, an explosion occurred near him on his right and that 
he had had difficulty hearing since that time.  The veteran 
denied having had any ear infections, ear surgery, or serious 
health problems.  The examiner noted that the veteran's noise 
exposure consisted of gunfire, power tools, hunting, and 
military training.  

Audiological evaluation revealed decibel level readings of 
40, 35, 50, 60, and 70, in the right ear, and 30, 25, 35, 50, 
and 60, in the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz levels.  The average decibel reading was 53 in the 
right ear and 42 in the left ear.  Speech recognition testing 
was 92 percent in the right ear and 98 percent in the left 
ear.  Tinnitus was not reported.  

The examiner concluded that the veteran had mild to severe, 
primarily sensorineural, hearing loss between 250 and 4000 
Hertz, and normal to moderately severe, primarily 
sensorineural, hearing loss at the 250 to 4000 Hertz levels 
in the left ear. 

Analysis

Hearing Loss

The veteran is competent to report that he experienced noise 
exposure as the result of a shell explosion during service.  
Such an incident is consistent with the circumstances of his 
service.  Thus there is competent evidence of an inservice 
injury.

There is also competent evidence of current hearing loss 
disability in the form of the findings on VA audiology 
examinations.  There is, however, no competent evidence of a 
nexus between the current hearing loss and service.

The veteran has reported a continuity of hearing loss since 
the injury in service.  He is competent to report such a 
continuity of symptomatology.  However, he would not be 
competent to say that his hearing thresholds met the criteria 
for a hearing loss disability, or to say that his current 
hearing loss is caused by the noise exposure in service, as 
opposed to the documented noise exposure after service. 
Grottveit v. Brown, 5 Vet. App 91 (1993).  For these reasons, 
the veteran, as a lay person, would not be competent link the 
current hearing loss to the continuity of symptomatology.   
See Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, 
1999);
 Savage. 

As there has been no competent medical evidence submitted 
linking any current bilateral hearing loss or tinnitus to the 
veteran's period of service, the claim is not well grounded 
and must be denied.

Tinnitus

The veteran would also be competent to report that he 
experienced tinnitus after the shell explosions in service.  
However, there is no competent evidence that he currently has 
tinnitus.  On the audiology examination in May 1997, it was 
noted that tinnitus was not reported.  In the absence of a 
current diagnosis of tinnitus, the claim is not well 
grounded.

Even if there was competent evidence of current tinnitus, 
there is no competent evidence linking that condition to 
service.  The veteran has not reported a continuity of 
symptomatology, and there is no medical evidence linking 
current tinnitus to service. 


Low Back Disorder

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection for a low back disorder.  If new 
and material evidence is presented or secured with respect to 
a claim that has been denied, the claim will be reopened, and 
the claim decided upon the merits.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, No. 97-1534 (Feb. 17, 1999).  First, it must 
be determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of 
the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issue at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, and presuming its credibility, the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  Elkins v. West; Winters v. West, No. 97-2180 (Feb. 
17, 1999)

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West.

A review of the record demonstrates that the RO denied 
service connection for a lumbar strain in June 1987.  

Evidence available to the RO at the time of its previous 
denial included the veteran's service medical records; the 
results of a June 1976 VA examination; private treatment 
records; July 1986 VA x-rays demonstrating that the veteran 
had degenerative disc disease of the lumbar spine; the 
veteran's February 1987 application for compensation and 
pension; and the daily sick and morning reports for various 
periods of time.  

In denying service connection, the RO noted that the veteran 
was treated for a mild strained left lumbar disability in 
January 1944, when he wrenched his back while loading heavy 
items on a truck.  He was conservatively treated with bedrest 
and discharged to full duty.  No further complications of 
this disability were noted in the service medical records.  
The RO denied service connection for a back injury on the 
basis that it had resolved.  As previously noted, the veteran 
was notified of this decision in July 1987 and did not 
appeal.  Thus, the decision became final.  

Evidence received subsequent to the June 1987 rating 
determnation includes a July 1996 statement in support of 
claim, wherein the veteran reported having sustained an 
injury to his back in 1940 and of having had continuous pain 
since that time, with fusion of his vertebrae; the results of 
a September 1996 VA examination, wherein the veteran again 
reported having injured his back in 1940 after lifting a 
heavy object, with physical examination revealing a normal 
spine with full range of motion; a December 1996 statement in 
support of claim, wherein the veteran once again noted 
injuring his back in January 1940, and of having had pain in 
his back since that time.

Reopening

A principal basis for the RO's 1987 decision denying service 
connection for a low back disability, was that the back 
strain reported in service had resolved.  At the time of the 
1987 decision there was no evidence of a continuity of 
symptomatology after the inservice back strain.  Subsequent 
to the 1987 decision, the veteran has offered testimony 
reporting a continuity of back symptomatology since the 
injury in service.  This testimony is not duplicative and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board finds that the 
evidence received since the RO's 1987 decision is new and 
material and the claim is reopened.

Well-Grounded Claim

With regard to the three Caluza elements of a well-grounded 
claim, the veteran has provided competent evidence in support 
of the first element, namely evidence of an inservice injury.  
This evidence is in the form of the reported findings of 
lumbar strain in service.   There is, however, no competent 
evidence of a current low back disability.  The requirement 
of current disability, means that competent evidence must 
show the claimed condition at the time of the claim, and not 
previous thereto.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  In this case there is no medical evidence of a back 
disability since approximately 1986.  The veteran, of course 
would not be competent to diagnose a current low back 
disability.  In the absence of competent evidence of a 
current disability, the claim is not well grounded, and must 
be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder.

Service connection for a low back disorder is denied.


REMAND

With regard to the veteran's claim for an increased 
evaluation for traumatic arthritis status post shell fragment 
wound of the right elbow, the Board notes that the Court has 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 or 4.45 (1998).  It has also been 
held that the provisions of 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as the 
diagnostic codes which the veteran is rated under for 
traumatic arthritis status post shell fragment wound of the 
right elbow contemplate limitation of motion.  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

While the veteran was afforded several VA examinations during 
the course of this appeal, the information received as a 
result of the examinations is not sufficiently detailed for 
determining whether an increased evaluation is warranted 
under §§ 4.40 or 4.45.  Specifically, the examinations do not 
appear to evaluate the extent, if any, of pain on use during 
flare-ups.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1997); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any right elbow disorder 
since March 1998.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  Thereafter, the RO should arrange for 
a VA examination by an orthopedic 
specialist to determine the nature and 
severity of the veteran's service-
connected traumatic arthritis status post 
shell fragment wound of the right elbow.  
All indicated tests and studies, 
including range of motion testing 
reported in degrees of arc, should be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
the physician for review in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  He is also requested to 
comment on the extent of any instability, 
pain on use, and the extent of the 
functional limitations caused by the 
traumatic arthritis status post shell 
fragment wound of the right elbow.  
Regarding any flare-ups or periods of 
increased disability described by the 
veteran, the examiner should elicit 
information regarding the frequency, 
duration, precipitating cause and source 
of relief.  It is also requested that the 
examiner provide explicit responses to 
the following questions:

(a)  Does the service-connected traumatic 
arthritis status post shell fragment 
wound of the right elbow cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to any complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
right elbow, and the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
traumatic arthritis status post shell 
fragment wound of the right elbow, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected traumatic arthritis 
status post shell fragment wound of the 
right elbow.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the 
traumatic arthritis status post shell 
fragment wound of the right elbow.  The 
examiner should offer opinions as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  
Complete detailed rationale must be given 
for each opinion that is rendered. 

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for traumatic 
arthritis status post shell fragment 
wound of the right elbow.  The RO review 
should include consideration of the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59, and DeLuca v. 
Brown.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered. They 
should be afforded the requisite opportunity to respond. The 
case should then be returned to the Board for further 
appellate consideration, if in order. No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

